UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6757



STEVEN R. DEWITT, SR.,

                                              Plaintiff - Appellant,

          versus


EDDIE LEE PEARSON, Warden; COMMONWEALTH OF
VIRGINIA, Department of Corrections, Sussex II
State Prison; OFFICER JONAS, Waverly Prison
Staff; MAILROOM PERSONNEL, Waverly Prison,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-2058)


Submitted:   September 25, 2001           Decided:   October 16, 2001


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven R. DeWitt, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven R. DeWitt, Sr., appeals from the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint alleging denial of access to courts.   Inmates have a funda-

mental right to “adequate, effective, and meaningful” access to the

courts.   Bounds v. Smith, 430 U.S. 817, 822 (1977).    We find that

DeWitt was not prejudiced by Defendants’ actions.    Lewis v. Casey,

518 U.S. 343, 351-52, 354-56 (1996) (discussing prejudice require-

ment for denial of access to courts claims).        Consequently, we

affirm.   DeWitt’s motion for appointment of counsel is denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2